
	
		II
		111th CONGRESS
		2d Session
		S. 3444
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Ms. Snowe (for herself,
			 Mr. Cardin, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require small business training for
		  contracting officers.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Training in Federal
			 Contracting Certification Act of 2010.
		2.Small business trainingSection 37(f)(3) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 433(f)) is amended—
			(1)by striking For each career
			 path, and inserting the following:
				
					(A)In generalFor each career
				path,
					;
				and
			(2)by adding at the end the following:
				
					(B)Certification program
						(i)In generalThe Administrator shall establish a
				certification program for acquisition personnel. The certification program
				shall be carried out through the Federal Acquisition Institute.
						(ii)Small business trainingThe certification program under this
				subparagraph shall include training regarding—
							(I)small business government contracting
				set-aside programs, including—
								(aa)programs for HUBZone small business
				concerns, small business concerns owned and controlled by service-disabled
				veterans, and small business concerns owned and controlled by women (as those
				terms are defined in section 3 of the Small Business Act (15 U.S.C.
				632));
								(bb)programs for socially and economically
				disadvantaged small business concerns (as defined in section 8(a) of the Small
				Business Act (15 U.S.C. 637(a))); and
								(cc)contracting under the Small Business
				Innovation Research Program and the Small Business Technology Transfer Program
				(as those terms are defined in section 9(e) of the Small Business Act (15
				U.S.C. 638(e)));
								(II)determining small business size standards
				and using North American Industry Classification System codes in relation to
				contracting set-aside programs and subcontracting goals; and
							(III)any other issue relating to contracting
				with small business concerns (as defined under section 3 of the Small Business
				Act (15 U.S.C. 632)) determined appropriate by the
				Administrator.
							.
			
